The Chancellor.
The evidence shows, that the Methodist Episcopal Church in the United States is divided into Conferences, Districts, Circuits and Stations; that the Ministers having charge of churches must belong to a Conference, which meets annually, called an Annual Conference; that there are territorial boundaries to which the term Annual Conference is applied, as The New York Annual Conference; The New Jersey Annual Conference; that the words “ Annual Conference ” are used to designate the local division of the Church, and are also *544used as meaning all the Preachers having charge of churches in 'that division of the Church. There is, then, in the Methodist '"Episcopal Church, a body known as The New York Conference. The will sufficiently describes this body as The New York Methodist Conference. As part of the corporate name of the complainants we have “ The New York Annual Conference.” This -is shown'by the evidence to be a body or division of the Methodist Episcopal Church. The words of the bequest sufficiently describe this New York Annual Conference.
The corporate name of the complainants denotes a Society of the Ministers of the New York Annual Conference for their mutual assistance. The words of the bequest denote a Society df the New York Methodist Conference, (that is of Ministers of thé New York ‘Methodist Conference,) for the support of Preachers.
Upon the evidence in the casej I have no doubt that the complainants are the legatees intended by the will.
Decree for complainants.